         Case 1:20-cv-03214-RDB Document 39 Filed 04/07/21 Page 1 of 2
                                                     336 S. Main Street, Suite 2A-C Bel Air, MD 21014
                                                     Toll Free: (855) KBA-LAWS (522-5297)
                                                     Office: (410) 885-6267
                                                     Fax: (855) 334-5626
                                                     www.KBAattorneys.com


                            Brian Ketterer (PA) · Justin Browne (MD)
             Michael Appel (MA, NH) · Derek Braslow (PA, NJ, DC) · Julie Ferraro (MA, FL)
                             Christina Graziano (MA) · Reza Davani (MD)


                                          April 7, 2021
VIA CM/ECF SYSTEM
The Hon. A. David Copperthite
District of Maryland

RE:    Pullen v. Baltimore Lutheran High School Association, 1:20-cv-03214-ELH

Dear Judge Copperthite:

In response to Defendant Concordia Preparatory School’s letter outlining the discovery
dispute between the parties, Plaintiff’s response to simple: Plaintiff does not dispute the
discoverability of the items described in the letter, but rather states quite simply that the items
requested are not available to be produced. While Defendant’s letter to the Court in this matter is
remarkably brief, Defendant has raised these same issues in greater detail in a related case
(Buettner-Hartsoe v. Baltimore Lutheran High School Association), and so Plaintiff replicates
much of the argument in opposition here so that the Court can understand the scope of the
dispute between the parties.

With respect to Plaintiff’s itemized calculation of damages, Plaintiff’s counsel has explained
several times that we simply do not yet have in our possession all of the bills and records
associated with this matter. Plaintiff’s counsel agrees with Defendant that these items are
discoverable; in fact, we have been producing documents to the Defendant on a rolling basis, as
recently as two days ago. When Defendant has made cogent arguments regarding the need for
records subpoenas, we have complied. When Plaintiff’s counsel has the bills, we will continue
to produce them without delay. Plaintiff does not have to forecast future medical expenses right
now because to the extent such damages exist, they are subject to expert opinion and analysis.
This has been repeatedly explained to Defendant. Plaintiffs will serve a life care plan and/or any
other documentation responsive to this request when the deadline to do so comes to bear. Until
then, it does not exist and cannot be produced.

With respect to text messages, Defendant is again requesting Plaintiff to produce things that do
not exist. Plaintiff has been asked, repeatedly, to produce texts and other messages. She searched
for them on her devices and has repeatedly stated that her text messages do not date back to the
time period in question, nor does she use text message to communicate with potential witnesses
in the present. Here again, Plaintiff does not disagree with Defendant’s entitlement to this
discovery. She simply does not have these items. Just like Defendant's witnesses (who are adult
employees of a business) no longer have text messages from the timeframe in question, not
surprisingly, neither does the teenaged Plaintiff. This has been communicated
to Defendant’s counsel multiple times; nonetheless, they are filing a motion to compel non-


                                           Attorneys in:
Maryland            Massachusetts              DC          New Jersey                Pennsylvania
                           Litigating Nationally on a Pro Hac Vice Basis
         Case 1:20-cv-03214-RDB Document 39 Filed 04/07/21 Page 2 of 2



existent things. Defense counsel has not laid any foundation to suggest that these items are being
improperly withheld, when Plaintiff’s reason for not having access to these items is the same as
the excuse proffered by Defendant’s witnesses.

On a similar note, with respect to Defendant’s requests for social media, Plaintiff has turned over
her Facebook account’s data and screenshots from her active Instagram account. As we have
explained to Defense counsel, Plaintiff also uses SnapChat but cannot retrieve those messages or
posts because the nature of SnapChat is to delete those messages shortly after they are sent or
posted. Defendant identified a list of Instagram accounts that it would like to discover, and is not
satisfied with Plaintiff’s response that the accounts are de-activated.

At base, this is a dispute not over whether or not certain items are discoverable, it’s a dispute
simply because Defendant does not like Plaintiff’s answers to its questions. Counsel is happy to
provide the Court with further detail and argument in support of these positions if the Court
desires, but ultimately Plaintiff’s counsel does not feel that a hearing is productive where
Plaintiff is not able to produce items that do not exist.

                                              Respectfully,
                                              /s/ Christina Graziano
                                              Justin A. Browne (Bar No. 29164)
                                              Christina Graziano (admitted pro hac vice)
                                              Brian Ketterer (admitted pro hac vice)
                                              KETTERER, BROWNE & ANDERSON, LLC




                                                 2
